DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the arrow on line 116 is incorrect and should only be shown going from 112 to 120.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner Comment
The claims are drawn to the embodiment of Fig. 4.

Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In regard to claim 21, the recitation, “providing, in a heat exchanger, heat exchange between the natural gas feed stream and a compressed and cooled refrigerant stream, wherein the heat exchange heats the compressed and cooled refrigerant stream” is new matter since the disclosure does not support heating the compressed and cooled refrigerant stream (320) in the cold box (302).  Rather the 
	The recitation, “using the second refrigerant portion in the heat exchanger to cool the natural gas feed stream, wherein the second refrigerant portion is heated in the heat exchanger to produce a warmed refrigerant stream” is new matter since the disclosure does not support the heating the second refrigerant portion to cool the natural gas feed stream.  Rather, the disclosure shows that the second refrigerant portion is further cooled in the cold box (302) before being expanded in the expander (308) and that cooling of the feed stream is provided by streams (330 and 340) not by the second refrigerant portion that is also being reduced in temperature in preparation for expansion.
In regard to claim 32, the recitation, “compressing the first warm LNG vapor stream or the second warm LNG vapor stream using the work” contains new matter since it is within the scope of the recitation that stream (332) or stream (324) is compressed with the work from the turbine (178), however, this is not consistent with the disclosure which shows that stream (346) is compressed with the work recited.
	In regard to claim 33, the recitation, “a high pressure hydrocarbon liquid” contains new matter since claim 32, which claim 33 depends from already recites a waste heat working fluid and there is no support for a waste heat working fluid and a high pressure hydrocarbon liquid as separately claimed.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	In regard to claim 21, the recitation, “providing, in a heat exchanger, heat exchange between the natural gas feed stream and a compressed and cooled refrigerant stream, wherein the heat exchange heats the compressed and cooled refrigerant stream” is not enabled by the disclosure, since no one could provide the claimed step of heating since it is contradictory to the disclosure which shows that the compressed and cooled refrigerant stream (320) is cooled in the cold box (302) by cold refrigerant streams (see at least 330, 340) in order for the compressed and cooled refrigerant stream to be prepared for expansion in the turbine (306).  The disclosed Natural gas cannot be cooled by a warm stream that is also being cooled.
	The recitation, “using the second refrigerant portion in the heat exchanger to cool the natural gas feed stream, wherein the second refrigerant portion is heated in the heat exchanger to produce a warmed refrigerant stream” is not enabled by the disclosure, 
since no one could provide the claimed step of heating since it is contradictory to the disclosure which shows that the second refrigerant portion is further cooled in the cold box (302) before being expanded in the expander (308) and that cooling of the feed stream is provided by streams (330 and 340).  The disclosed second refrigerant portion . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 21, the recitation, “providing, in a heat exchanger, heat exchange between the natural gas feed stream and a compressed and cooled refrigerant stream, wherein the heat exchange heats the compressed and cooled refrigerant stream” is indefinite since the disclosure does not support heating the compressed and cooled refrigerant stream (320) in the cold box (302) and it is unclear how to perform the step and what actions are and are not within the scope of the recitation, since the disclosure shows that the compressed and cooled refrigerant stream (320) is cooled in the cold box (302) to prepare the compressed and cooled refrigerant for expansion by the turbines.
	The recitation, “splitting the compressed and cooled refrigerant stream from the heat exchanger” is indefinite for being inconsistent with the disclosure as there is no 
	The recitation, “using the second refrigerant portion in the heat exchanger to cool the natural gas feed stream, wherein the second refrigerant portion is heated in the heat exchanger to produce a warmed refrigerant stream” is indefinite since the disclosure does not support the heating the second refrigerant portion to cool the natural gas feed stream and it is unclear how to perform the step and what actions are and are not within the scope of the recitation, since the disclosure shows that the second refrigerant portion is further cooled in the cold box (302) before being expanded in the expander (308) and that cooling of the feed stream is provided by streams (330 and 340).
	The recitations, “a first warm LNG vapor stream” and “a second warm LNG vapor stream” are indefinite as there is no way for a stream to be both an LNG stream and a vapor stream.  An LNG stream is a liquid natural gas.  There is no way to discern what phase is required of the stream as a liquid and a gas stream are mutually exclusive of one another.  
Concerning this misuse of terminology, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The phrase “LNG vapor” in claim 1 is not consistent with the accepted meaning of the words.  The accepted meaning of the terms is a liquefied natural gas and a vapor and these are 
It appears that the applicant may be using the terminology merely as a naming term to distinguish the stream similarly as a first stream, second stream, etc, however, the present naming is entirely inappropriate and inconsistent with itself and the disclosure. The applicant is encouraged to change the claim language in every claim that uses this indefinite terminology to avoid indefinite meaning.
In regard to claim 25, the recitation, “a second LNG vapor stream” is indefinite as there is no way for a stream to be both an LNG stream and a vapor stream.  See above.
Further, the recitation creates confusion with the other second vapor stream recited in claim 21.  It is unclear if these are the same or different streams.
In regard to claim 31, the recitation, “the produced LNG” is indefinite for lacking proper antecedent basis.  Further it is noted that the meaning of this fluid is clear evidence of the indefiniteness of the first and second LNG vapor streams recited above.
In regard to claim 32, the recitation, “compressing the first warm LNG vapor stream or the second warm LNG vapor stream using the work” is indefinite since it is not clear what fluids are and are not compressed as the recitation is inconsistent with the language of claim 21 and with the disclosure (as noted in the new matter rejection above).  
	In regard to claim 33, the recitation, “a high pressure hydrocarbon liquid” is indefinite since claim 32 already claims a waste heat working fluid and there is no way to discern what fluids are required and how many fluids are required by the recitations.

Further, the recitation to expand is indefinite for being redundant to the recitations of claim 32.
	In regard to claim 34, the recitation, “the waste heat is a turbine exhaust” is indefinite since heat is not a fluid and while an exhaust stream from the turbine may have heat it is not heat itself.  Therefore the language of the recitation is improper and unclear and equates elements that have different physical units and is akin to confusing a temperature of an object with the mass of the object itself.
In regard to claim 35, 36, the recitation, “high pressure” is indefinite since it is not clear what pressures are included and excluded.  High is a relative term similar to ugly and fat and there is no way to discern the requisite degree of pressure to meet the recitation.
In regard to claim 39, the recitation, “the heat exchanger is a cold box” is indefinite as the term cold box is ordinarily understood in the art to be an enclosure with relatively cold temperatures therein, which is redundant to the meaning of a heat exchanger which must also be an enclosure and have “cold temperatures”.  However there is no way to determine how cold the temperatures must be to meet the claim and it is unclear what structure is further required by reciting that it is a “box” in contrast with the recitation of the heat exchanger.    
	In regard to claim 40, there is an improper spacing after “treating the natural gas feed stream”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26, 28-30, 37, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnissel (US 2014/0190205). See 112 rejections.
	In regard to claim 21, Bonnissel teaches a method (fig. 2) for LNG liquefaction, the method comprising: 
providing a natural gas feed stream (para. 48, “natural gas”) to a heat exchanger (EC123); 
providing a compressed and cooled refrigerant stream (D, P3, T0) to the heat exchanger (EC123), 
wherein the heat exchange cools the compressed and cooled refrigerant stream (D, P3, T0); 
splitting the compressed and cooled refrigerant stream (D, P3, T0) into a first refrigerant portion (toward E2) and a second refrigerant portion (through EC123 toward E1); 
expanding, in a first expander (E2), the first refrigerant portion (toward E2) to produce an expanded first refrigerant stream portion (D2, P2); 
using the expanded first refrigerant stream portion (D2, P2) in the heat exchanger (EC123) to cool the natural gas feed stream (“natural gas”), where the 0, D2); 
compressing the first warm vapor stream with a first refrigerant compressor (at least second half or third of C3); 
wherein the second refrigerant portion (through EC123 toward E1) is heat exchanged in the heat exchanger (EC123) to produce a heat exchanged refrigerant stream (after EC123; 
expanding, in a second expander (E1), the heat exchanged refrigerant stream (through EC123 toward E1) to produce an expanded second refrigerant stream portion (D1, T’3, P1); and 
using the expanded second refrigerant stream portion (D1, T’3, P1) in the heat exchanger (EC123), 
wherein the expanded second refrigerant stream portion (D1, T’3, P1) is heated in the heat exchanger (EC123) to produce a second warm vapor stream (D1, P1, T’0).  
	In regard to claim 22, Bonnissel teaches a volumetric flow ratio of the first refrigerant portion to the second refrigerant portion is 3:1 (para. 245 - see D2/D1).
	In regard to claim 23, Bonnissel teaches compressing the second warm vapor stream (D1, P1, T’0) in a first compressor (C1) to produce a compressed second vapor stream (D1, P2).  
In regard to claim 24, Bonnissel teaches that the first compressor (C1) is mechanically coupled to the second expander (E1).  
	In regard to claim 25, Bonnissel teaches compressing the compressed second vapor stream in a second compressor (C2) to form another vapor stream (therefrom).  

In regard to claim 28, Bonnissel teaches compressing the another vapor stream (after C2) with a second refrigerant compressor (first half or third of C3).  
In regard to claim 29, Bonnissel teaches that the second refrigerant compressor (first half of third of C3) forms a first stage (first half or third of C3) in a refrigerant compressor system (C3).
In regard to claim 30, Bonnissel teaches that the first refrigerant compressor (second half or third of C2) forms a second stage or third stage of the refrigerant compressor system (C3).  
In regard to claim 37, Bonnissel teaches liquefying the natural gas feed stream in the heat exchanger to produce LNG (para. 1).  
In regard to claim 39, Bonnissel teaches wherein the heat exchanger (EC123) is a cold box (see that there are cold temperatures and it is an enclosure).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 27, 31, 38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnissel (US 2014/0190205) in view of Foo Kuk Seng (WO 2013/184068). See 112 rejections.
In regard to claim 27, Bonnissel fails to explicitly teach cooling the compressed second vapor stream (D1, P2) prior to compressing the compressed second vapor stream in the second compressor (C2).  However, aftercooling is well known in the art for providing greater compression efficiency and is taught generally at least by the teachings of Bonnissel (see H1, H2).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Bonnissel with cooling of the compressed second vapor stream (D1, P2) for the purpose of providing more efficient compression.
In regard to claim 31, Bonnissel does not explicitly teach directing a gas stream from a produced LNG; and using the gas stream in the heat exchanger for heat exchange with the natural gas feed stream.  However, Foo Kuk Seng teaches directing a gas stream (from 19) from a produced LNG (in 19); and using the gas stream (from 19) in a heat exchanger (17) for heat exchange with a natural gas feed stream (in 17).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Bonnissel to use the boil off gas stream from the LNG to cool the natural gas feed 
In regard to claim 38, Bonnissel teaches most of the claim limitations but does not explicitly teach storing the LNG in a storage tank downstream of the heat exchanger, directing a gas stream from the storage tank to the heat exchanger; passing the gas stream from the heat exchanger to a third compressor; compressing the gas stream in the third compressor into a fuel gas stream, wherein the fuel gas stream is used in a compressor driver to drive the first refrigerant compressor.  
However, Foo Kuk Seng teaches (Fig. 1) storing LNG in a storage tank (19) downstream of a heat exchanger (17), directing a gas stream (from 19) from the storage tank to the heat exchanger (17); passing the gas stream (from 19) from the heat exchanger (17) to a third compressor (21); compressing the gas stream in the third compressor (21) into a fuel gas stream (23; “Fuel Gas” - Fig. 1).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Bonnissel to use the boil off gas stream from the LNG to cool the natural gas feed stream to gainfully employ the refrigeration potential of the BOG and to reduce the refrigeration power needed for the method and further compress the gas stream to form a fuel gas and send the fuel gas to the gas turbine (GT) of Bonnissel for the purpose of reducing the amount of external fuel needed to power the system and again increase the utility of the boil off gas. 
In regard to claim 40, Bonnissel does not appear to explicitly teach treating the natural gas feed stream to remove one or more components in a natural gas treatment system before the providing the heat exchange between the natural gas feed stream .

Claim(s) 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of the rejections employing Bonnissel (US 2014/0190205) above and further in view of Pierson (US 6964168). See 112 rejections.
In regard to claim 32, Bonnissel teaches most of the claim limitations, including driving, with a compressor driver (GT), the first refrigerant compressor (second half or third of C3); compressing and cooling a refrigerant stream (refrigerant therein) to form the compressed and cooled refrigerant stream (D, P3, T0) using the first refrigerant compressor (second half or third of C3); producing waste heat in response to driving the first refrigerant compressor (second half or third of C3);
Bonnissel does not teach providing the waste heat to a hydrocarbon waste heat working fluid in a waste heat exchanger; expanding, using an expander, the waste heat working fluid to produce work; and compressing the first warm vapor stream or the second warm vapor stream using the work.
However, Pierson teaches providing waste heat from an exhaust of a gas turbine (column 4, line 45-55) to a waste heat working fluid (12, column 6, line 14, column 1, 
	Therefore it would have been obvious to a person of ordinary skill in the art to modify Bonnissel with the waste heat system of Pierson to provide power to at least one compressor of the vapor streams so as to improve the efficiency of the system by taking advantage of the waste heat available from the Gas Turbine and reduce the required power from the system as a whole.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of the rejections employing Bonnissel (US 2014/0190205) above and further in view of Pierson (US 6964168) and Kalina (US 8925320). See 112 rejections.
In addition to the evidence above it is further noted that Kalina teaches clearly that the operation and efficiency of Organic Rankine cycles are improved (column 12, line 1-20; column 11, line 59-67, column 8, line 30-35) by adjusting a composition (column 11, line 49-58) of a waste heat working fluid with heavier hydrocarbons (isopentane, isobutane -column 10, line 59-65) which allows the condensation temperature to be varied (column 11, line 62) thereby permitting greater performance matching and flexibility depending on the ambient temperature at hand.  Therefore it 


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
September 2, 2021